Illinois Official Reports

                                          Appellate Court



                              People v. Taylor, 2013 IL App (1st) 110166




Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      RAMIREZ D. TAYLOR, Defendant-Appellant.


District & No.               First District, Third Division
                             Docket No. 1-11-0166


Filed                        December 18, 2013
Rehearing denied             January 13, 2014


Held                         The appellate court upheld defendant’s conviction for aggravated
(Note: This syllabus         unlawful use of a weapon under section 24-1.6(a)(1), (a)(3)(C) of the
constitutes no part of the   Criminal Code, based on carrying a firearm without a valid FOID
opinion of the court but     card, as elevated to a Class X felony as a result of wearing body armor,
has been prepared by the     since evidence pertaining to the narcotics found on codefendants at the
Reporter of Decisions        time of defendant’s arrest was relevant to explain the arresting
for the convenience of       officer’s conduct leading up to defendant’s arrest and why defendant
the reader.)                 was armed and fled, and any error was harmless in view of the
                             overwhelming evidence of defendant’s guilt, defense counsel was not
                             ineffective in failing to object to an officer’s testimony about the
                             bulletproof vest defendant was wearing, even though the officer was
                             not an expert, and furthermore, neither prong of the Strickland test was
                             established, and the constitutionality of subsection (a)(3)(C) was
                             upheld despite Aguilar, because subsection (a)(3)(C) is not a flat ban
                             but, rather, is intended to protect the public from persons who should
                             not be permitted to carry firearms.



Decision Under               Appeal from the Circuit Court of Cook County, No. 06-C-661030; the
Review                       Hon. Frank Zelezinski, Judge, presiding.
     Judgment                  Affirmed.


     Counsel on                Michael J. Pelletier, Alan D. Goldberg, and Karl H. Mundt, all of State
     Appeal                    Appellate Defender’s Office, of Chicago, for appellant.

                               Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg and
                               William L. Toffenetti, Assistant State’s Attorneys, of counsel), for the
                               People.



     Panel                     JUSTICE PUCINSKI delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Hyman and Justice Mason concurred in the
                               judgment and opinion.


                                               OPINION

¶1         Following a jury trial, the defendant, Ramirez D. Taylor, was found guilty of aggravated
       unlawful use of a weapon (AUUW) under section 24-1.6(a)(1), (a)(3)(C) of the Criminal Code
       of 1961 (Code) (720 ILCS 5/24-1.6(a)(1), (a)(3)(C) (West 2006)) for carrying a firearm
       without a valid Firearm Owner’s Identification (FOID) card. His offense was elevated to a
       Class X felony because he wore body armor as described in section 33F-1(a)(2) of the Code
       (720 ILCS 5/33F-1(a)(2) (West 2006)). 720 ILCS 5/24-1.6(d) (West 2006). The defendant was
       then sentenced to 16 years’ imprisonment. On appeal, he contends that: (1) the trial court erred
       in admitting narcotics evidence found on codefendants at the time of his arrest; (2) trial counsel
       was ineffective for failing to object to the admission of hearsay evidence pertaining to the body
       armor; (3) without the improper body armor evidence, there was insufficient evidence to prove
       the aggravating element which made his offense a Class X felony; and (4) the AUUW statute is
       facially unconstitutional because it violates the second amendment (U.S. Const., amend. II).
       For the reasons that follow, we affirm.
¶2         The defendant was charged with multiple counts of AUUW after being arrested while
       fleeing a vehicle with a handgun on September 15, 2006. The other vehicle occupants were
       arrested for possessing narcotics. Prior to trial, the defendant filed a motion seeking, inter alia,
       to bar the State from introducing any evidence of narcotics found near the vehicle at the time of
       his arrest. In opposition, the State argued that the evidence was relevant to show the
       circumstances of the defendant’s arrest. The State explained that cocaine was dropped out of
       the driver’s window as the defendant fled the vehicle with a gun; cannabis was later recovered
       from the inside of the vehicle. According to the State, the narcotics evidence explained the
       police officers’ course of conduct as one officer stayed with the vehicle while two other
                                                     -2-
     officers chased the defendant. The trial court allowed the State to introduce the narcotics
     evidence for the purpose of explaining the circumstances of the defendant’s arrest. The court
     limited the evidence by stating that the prosecution “will clearly indicate that the defendant
     [was] not charged with [the narcotics].” The court further stated that neither party could
     comment on the dispositions of the codefendants’ narcotics cases.
¶3       On September 29, 2010, the State proceeded to trial on count II of the indictment, which
     charged the defendant with AUUW under section 24-1.6(a)(1), (a)(3)(C) (720 ILCS
     5/24-1.6(a)(1), (a)(3)(C) (West 2006)). Officer Tony DeBois testified that he was the director
     of special operations for the Harvey police department. On September 15, 2006, around 9:50
     p.m., he was working with tactical officers Harlen Lewis and Leonard Weathers in an
     unmarked car. Officer DeBois drove the car while Officer Lewis sat in the front passenger seat
     and Officer Weathers sat in the rear. He stated that he was headed southbound on Winchester
     Street in Harvey when a green Buick LeSabre attempted to turn in front of him and almost
     struck his vehicle. He testified that he then activated his emergency lights and followed the
     Buick, which turned into a driveway at 14388 South Winchester. According to Officer DeBois,
     the officers pulled up right behind the Buick, at which point the rear door of the Buick opened
     and the defendant got out and ran away from the car. Officers Lewis and Weathers ran after the
     defendant; Officer DeBois remained with the Buick and called for backup because he observed
     the driver throw a plastic bag out of his window.
¶4       When the backup officers arrived, Officer DeBois approached the Buick and retrieved the
     plastic bag, which contained a white substance, later determined to be cocaine. He then
     requested that the other individuals exit the Buick, and he searched the vehicle, retrieving a
     green leafy substance which was later proved to be cannabis. Officer DeBois testified that the
     driver of the Buick, Whalen Hughes, and the passenger, Jemetric Nickelson, were later taken
     to the police station.
¶5       Officer DeBois stated that after a short time, Officers Lewis and Weathers returned to the
     Buick with the defendant and showed him a loaded handgun that they had recovered from the
     defendant. Officer DeBois described the gun as a black Glock 19 with an extended ammunition
     clip. Officer Lewis also lifted the defendant’s sweatshirt and showed Officer DeBois the
     bulletproof vest that the defendant was wearing. The State then introduced photographs from
     the scene depicting the defendant wearing the vest while standing next to Officer Lewis.
¶6       The following day, Officer DeBois, along with Officers Steve Pryor and Robert Hunt,
     interviewed the defendant. Officer DeBois testified that the defendant stated that he had
     purchased the Glock 19 several days earlier for $300 from a man named Lonnie “Pen”
     Cooksey. According to Officer DeBois, they did not reduce the defendant’s statement to
     writing and did not videotape it because the defendant refused.
¶7       Officer Harlen Lewis testified that when he and Officers DeBois and Weathers pulled up
     behind the Buick, he saw the defendant jump out of the back of the car. According to Officer
     Lewis, the defendant had what appeared to be a black gun in his hand as he ran. He stated that
     he began chasing the defendant, identifying himself as a police officer, and ordering him to
     stop and drop his weapon. He testified that, while he was in plain clothes, he wore his badge
     either around his neck or on his belt so that it was visible. His vest also had “police” written on
                                                   -3-
       the back. Officer Lewis caught up with the defendant after about 1 1/2 blocks, forcibly subdued
       him, and took his gun. The gun was later identified as the Glock 19, and according to Officer
       Lewis’s testimony, it was loaded with about 19 rounds of ammunition.
¶8          Officer Lewis testified that after he subdued the defendant, he conducted a pat-down
       search and felt something hard and stiff under his sweatshirt. He lifted the shirt and determined
       that the defendant was wearing a ballistics vest, which he indicated was the same type police
       officers wear for protection. The State then introduced People’s Exhibit No. 5, which Officer
       Lewis identified as a bulletproof vest. He briefly described the vest and the different ways it
       can be worn. The State then proffered the back panel of the vest, which was marked as
       People’s Exhibit No. 5A. Over a defense objection based on relevance, Officer Lewis
       identified the front and back panels of the vest as ballistic material. Officer Lewis then read the
       “material” label from the vest as “a hundred percent Kevlar.” He testified that Kevlar is a type
       of ballistic material. He identified a pouch in the front of the panel as a “shock plate,” which
       protects an officer’s sternum if he is shot. Officer Lewis also stated that the defendant’s vest
       had “soft” Kevlar inserts and that some types of vests have metal inserts.
¶9          Officer Steven Pryor testified that he conducted a search to determine whether the
       defendant had a valid FOID card, which he did not.
¶ 10        The defendant moved for a directed verdict, arguing that the State failed to prove that the
       defendant’s vest was made of the Kevlar material. The defendant argued that Officer Lewis,
       who read the Kevlar tag, did not testify that the vest identified in court was the vest that the
       defendant was wearing at the time of his arrest. The trial court denied the motion. The court
       admitted into evidence the gun and ammunition, the bulletproof vest, the photos of the
       defendant wearing the vest, and the narcotics evidence retrieved from the scene. The narcotics
       and ammunition evidence were not sent back to the jury room; the remaining evidence,
       including the vest, however, was sent to the jury. The jury returned a guilty verdict, and later,
       the trial court sentenced the defendant to prison for 16 years.
¶ 11        The defendant first argues that he was denied a fair trial by the admission of the irrelevant
       and prejudicial narcotics evidence found on Hughes and Nickelson at the time of his arrest. He
       maintains that the narcotics evidence was not relevant to his AUUW charge and was therefore
       highly prejudicial as it placed him in a car with two people possessing narcotics. We disagree.
¶ 12        We will not disturb the trial court’s decision regarding the admission of evidence at trial
       absent a clear abuse of discretion. People v. Robinson, 217 Ill. 2d 43, 62 (2005). The
       abuse-of-discretion standard is the most deferential standard of review, and a trial court abuses
       its discretion only when its ruling is arbitrary, fanciful or unreasonable or where no reasonable
       man would take the view adopted by the trial court. People v. Anderson, 367 Ill. App. 3d 653,
       664 (2006).
¶ 13        “ ‘Relevant evidence’ means evidence having any tendency to make the existence of any
       fact that is of consequence to the determination of the action more probable or less probable
       than it would be without the evidence.” Ill. R. Evid. 401 (eff. Jan. 1, 2011); see also People v.
       Blue, 189 Ill. 2d 99, 122 (2000). Relevant evidence should be admitted unless “its probative
       value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or
       misleading the jury, or by considerations of undue delay, waste of time, or needless
                                                     -4-
       presentation of cumulative evidence.” Ill. R. Evid. R. 403 (eff. Jan. 1, 2011); see also Blue, 189
Ill. 2d at 122.
¶ 14        In this case, the trial court determined, and we agree, that the narcotics evidence was
       relevant to explain the police officers’ course of conduct in the investigation leading up to the
       defendant’s arrest. The evidence was also relevant in that it tended to explain why the
       defendant was armed and fled the vehicle. See People v. Stone, 244 Ill. App. 3d 881, 892
       (1993) (finding evidence of guns, drugs and ammunition, which did not form basis of charges
       against the defendants, was admissible because it tended to show the defendants’ knowledge of
       the contraband in the vehicle and why they fled); People v. Batinich, 196 Ill. App. 3d 1078,
       1083 (1990) (“It has also been held that evidence suggesting other criminal activity is
       admissible where the evidence is relevant to explain the circumstances of a defendant’s arrest
       [citation] and the arresting officer’s reasons for commencing surveillance [citation].”).
¶ 15        We also agree that the evidence’s probative value was not outweighed by its potentially
       prejudicial nature. The trial court limited the introduction of the narcotics evidence to explain
       why one officer remained at the vehicle and two others ran after the defendant. Officer Debois
       testified that he found the narcotics around the vehicle from which the defendant just fled and
       thereafter transported Hughes and Nickelson to the police station. In compliance with the trial
       court’s limiting order regarding the evidence, the defendant was never implicated in the
       possession of the narcotics and the jury was not told about the disposition of the charges
       against Hughes and Nickelson.
¶ 16        Furthermore, even if the admission of the narcotics evidence was error, that error would
       have been harmless given the overwhelming other evidence of the defendant’s guilt of the
       AUUW offense. See People v. Pulliam, 176 Ill. 2d 261, 275 (1997) (stating that error does not
       require reversal where it is harmless and an evidentiary error is harmless if properly admitted
       evidence is so overwhelming that no fair-minded juror could reasonably have voted to acquit
       the defendant). Excluding the narcotics evidence, the remaining evidence, including Officer
       Lewis’s testimony that he saw the defendant flee with a gun, the retrieval of the gun,
       ammunition and vest from the defendant’s person, and the defendant’s admissions to Officer
       DeBois, was so overwhelming that no jury could reasonably have voted to acquit the
       defendant.
¶ 17        Next, the defendant argues that his trial counsel was ineffective for failing to object to
       Officer Lewis’s testimony regarding the bulletproof vest. He argues that Officer Lewis was not
       qualified as an expert on Kevlar material and his reading of the vest’s label was inadmissible
       hearsay. The defendant argues that, had the evidence been properly excluded, the remaining
       evidence was insufficient to prove the aggravating body-armor element which made his
       offense a Class X felony. We disagree.
¶ 18        A claim of ineffective assistance of counsel is evaluated under the two-prong test set forth
       in Strickland v. Washington, 466 U.S. 668 (1984). People v. Henderson, 2013 IL 114040, ¶ 11.
       Under this test, a defendant must demonstrate that (1) counsel’s performance was deficient,
       meaning that it fell below an objective standard of reasonableness; and (2) he was prejudiced,
       meaning that a reasonable probability exists that, but for counsel’s deficient performance, the
       result of the proceeding would have been different. Id. A defendant’s failure to establish either
                                                    -5-
       prong of the Strickland test precludes a finding of ineffective assistance of counsel. Id. In this
       case, the defendant fails to establish that counsel’s performance was deficient.
¶ 19       In a case published after the parties in this case filed their briefs, the appellate court in the
       Second District addressed arguments identical to the ones the defendant makes here. In People
       v. Richardson, 2013 IL App (2d) 120119, ¶ 9, the defendant was charged with unlawfully
       possessing a weapon as a felon while wearing body armor of the type described in section
       33F-1(a)(2) of the Code. Section 33F-1(a)(2) of the Code defines body armor as “[s]oft body
       armor which is made of Kevlar or any other similar material or metal or any other type of insert
       and which is lightweight and pliable and which can be easily concealed under a shirt.” 720
       ILCS 5/33F-1(a)(2) (West 2006).
¶ 20       The defendant in Richardson argued on appeal that the trial court erred by allowing the
       police officer to testify to his lay opinion that the vest constituted “soft body armor” and by
       allowing the prosecutor to read the label on the vest during closing argument; the label stated
       that the vest was made by “American Body Armor.” Richardson, 2013 IL App (2d) 120119,
       ¶ 6. The appellate court rejected the defendant’s argument, noting that a lay witness opinion is
       admissible “where the facts could not otherwise be adequately described to the fact finder so as
       to allow the fact finder to reach an intelligent conclusion.” Id. ¶ 10. The court further noted that
       a lay witness may express an opinion on an issue if that opinion will assist the trier of fact. Id.
       The lay witness’s opinion is admissible so long as it is based on the witness’s personal
       observations, is of the type the person is generally capable of making, and is helpful to a clear
       understanding of an issue in the case. Id.; see also Ill. R. Evid. 701 (eff. Jan. 1, 2011) (codifying
       these general principles of law regarding lay witness opinions). The court stated that the police
       officer testified that the defendant’s vest was similar to the type that he wore in his job and
       explained why he thought the vest was body armor. Richardson, 2013 IL App (2d) 120119,
       ¶ 19. The court noted that the officer’s opinion was not inadmissible merely because it dealt
       with an ultimate factual issue to be decided by the jury. Id. (quoting Ill. R. Evid. 704 (eff. Jan.
       1, 2011)).
¶ 21       Finally, the court rejected the defendant’s argument that scientific evidence was necessary
       to prove that the body armor contained Kevlar rather than some inferior or “fake body armor”
       material, finding the argument speculative. Id. ¶ 20. The court stated that the vest was admitted
       into evidence and the jury was allowed to draw its own conclusion as to whether the vest
       constituted body armor. Id. Further, the court found that no specialized knowledge was
       required for an opinion that the defendant wore body armor because “even an average person
       knows what a bulletproof vest is.” Id. ¶ 22.
¶ 22       We agree with the analysis in Richardson and find that Officer Lewis’s testimony
       regarding the vest was properly admitted as his lay opinion. Officer Lewis’s opinion was based
       on his personal observations and was of the type he was generally capable of making.
       Additionally, his opinion assisted the fact finder in a clear understanding of the issue. Officer
       Lewis testified that he observed the vest, was familiar with bulletproof vests as part of his
       employment, and believed that the defendant’s vest was made of a ballistic material. He
       explained the various parts of the vest, including the cover and the ballistic panels and insert.
       He also observed the Kevlar label. The fact that Officer Lewis read the vest’s label was
                                                     -6-
       irrelevant because the vest was properly admitted into evidence and the label could be read by
       the members of the jury.
¶ 23       We also agree with Richardson’s determination that no specialized knowledge is required
       for an opinion as to whether the defendant’s vest constituted body armor under section 33F-1
       of the Code as it is written. The statute broadly states, in relevant part, that the vest constitutes
       “body armor” if it is made of Kevlar or any other similar material. 720 ILCS 5/33F-1(a)(2)
       (West 2006). Thus, the State did not have to present scientific evidence that the vest was made
       of a specific type of material, such as Kevlar; rather, the State needed only to present evidence
       that the vest was made of any material similar to Kevlar. Because Officer Lewis’s testimony
       was admissible, counsel’s failure to object to it was not error. Therefore, the defendant’s
       ineffective-assistance-of-counsel claim fails.
¶ 24       The defendant also argues that, without Officer Lewis’s testimony pertaining to the body
       armor, the remaining evidence is insufficient to prove the aggravating element that elevated his
       offense to a Class X felony. Because we conclude that Officer Lewis’s testimony was
       admissible, the defendant’s argument on this point is without merit.
¶ 25       Finally, the defendant argues that his AUUW conviction must be reversed because the
       statute is facially unconstitutional in that it violates the second amendment of the United States
       Constitution (U.S. Const., amend. II). Though this issue was not raised in the trial court, a
       constitutional challenge may be raised at any time. People v. Spencer, 2012 IL App (1st)
102094, ¶ 23. Whether a statute is constitutional is a question of law to be reviewed de novo.
       Id.
¶ 26       Section 24-1.6 of the Criminal Code of 1961 (Code) provides:
                    “(a) A person commits the offense of aggravated unlawful use of a weapon when he
                or she knowingly:
                        (1) Carries on or about his or her person or in any vehicle or concealed on or
                    about his or her person except when on his or her land or in his or her land or in his
                    or her abode or fixed place of business any pistol, revolver, stun gun or taser or
                    other firearm [and]
                        ***
                        (3) One of the following factors is present:
                                                      ***
                            (C) the person possessing the firearm has not been issued a currently valid
                        Firearm Owner’s Identification Card.” 720 ILCS 5/24-1.6(a)(1), (a)(3)(C)
                        (West 2006).
¶ 27       In People v. Aguilar, 2013 IL 112116, ¶ 22, the supreme court adopted the reasoning in
       Moore v. Madigan, 702 F.3d 933, 941-42 (7th Cir. 2012), which held that section 24-1.6(a)(1),
       (a)(3)(A) of the Code was a flat ban on carrying guns outside the home and that such a ban
       violated the right to bear arms under the second amendment. Aguilar, 2013 IL 112116, ¶ 20.
       Our supreme court stated that the United States Supreme Court has held that the central
       component of the right to keep and bear arms is individual self-defense and that restricting that
       right to the home makes little sense as confrontations are not limited to the home. Id. (citing

                                                     -7-
       District of Columbia v. Heller, 554 U.S. 570, 599 (2008)). The supreme court stated that, while
       the second amendment protects the right to possess and use a firearm for self-defense outside
       the home, it was not concluding that “such a right is unlimited or is not subject to meaningful
       regulation.” Id. ¶ 21. However, the court concluded that this section of the AUUW statute was
       not a reasonable regulation, but a “wholesale statutory ban on the exercise of a personal right
       that is specifically” guaranteed by the United States Constitution. Id. The supreme court,
       therefore, reversed the defendant’s AUUW conviction under section 24-1.6(a)(1), (a)(3)(A) as
       the statute was facially unconstitutional. Id. ¶ 22.
¶ 28       In this case, however, the defendant was convicted under a different section of the AUUW
       statute. Section 24-1.6(a)(1), (a)(3)(C) of the Code provides that a person commits the offense
       of aggravated unlawful use of a weapon when he carries a firearm without a FOID card, and
       this section was not addressed in Aguilar. Unlike the comprehensive ban in section
       24-1.6(a)(1), (a)(3)(A) at issue in Aguilar, section 24-1.6(a)(1), (a)(3)(C) is not a
       comprehensive ban on possessing and carrying firearms for self-defense outside of the home.
       Rather, this section affects only a certain class of people, namely, those lacking a FOID card.
       Our supreme court has acknowledged that certain classes of people, including felons and the
       mentally ill, may be disqualified from the exercise of second amendment rights. See Aguilar,
       2013 IL 112116, ¶ 26 (citing Heller, 554 U.S. at 626-27). In fact, our supreme court upheld a
       similar unlawful possession of a firearm statute which prohibited a class of people (minors)
       from possessing a firearm (720 ILCS 5/24-3.1(a)(1) (West 2008)). Aguilar, 2013 IL 112116,
       ¶ 27. Even Moore, upon which the Aguilar court relied, acknowledged that there are
       reasonable restrictions on the right to bear and keep firearms, including prohibiting children
       from possessing them or requiring gun owners to obtain permits. Moore, 702 F.3d at 940-41;
       see also Heller, 554 U.S. at 635 (stating “[a]ssuming that Heller is not disqualified from the
       exercise of Second Amendment rights, the District must permit him to register his handgun and
       must issue him a license to carry it in the home,” indicating that there may be valid restrictions
       on issuing a firearm license); Drake v. Filko, 724 F.3d 426, 440 (3d Cir. 2013) (upholding New
       Jersey’s handgun law requiring permits, finding it did not violate the second amendment right
       to bear arms).
¶ 29       Statutes are presumed constitutional, and we have a duty to construe the statute in a manner
       that upholds the statute’s validity and constitutionality, if it can be reasonably done. Aguilar,
       2013 IL 112116, ¶ 15. Courts have been inconsistent in the level of scrutiny to apply to laws
       that place restrictions on an individual’s second amendment right to bear arms. Courts have
       applied intermediate scrutiny (People v. Alvarado, 2011 IL App (1st) 082957, ¶ 58), strict
       scrutiny (Ezell v. City of Chicago, 651 F.3d 684, 708 (7th Cir. 2011)), and, most recently, a
       “text, history, and tradition” analysis (Gowder v. City of Chicago, 923 F. Supp. 2d 1110, 1120
       (N.D. Ill. 2012)). Regardless of the approach applied, we find this section of the AUUW statute
       survives.
¶ 30       Under the strict scrutiny standard, the means employed by the legislature must be
       necessary to achieve a compelling state interest, and the statute must be narrowly tailored to
       accomplish this goal, meaning the legislature must employ the least restrictive means
       consistent with the attainment of the intended goal. People v. Cornelius, 213 Ill. 2d 178, 204
                                                   -8-
       (2004). The portion of the AUUW statute at issue here seeks to protect the public from
       individuals carrying firearms who should not be permitted to do so (see 430 ILCS 65/1 (West
       2012) (stating public safety purposes of FOID law)). Requiring individuals to comply with the
       FOID card statute is the least restrictive way in which to meet this compelling state interest.
       Therefore, section 24-1.6(a)(1), (a)(3)(A) of the Code survives under strict scrutiny analysis.
¶ 31       The “text, history, and tradition” approach is the result of the United States Supreme
       Court’s decisions in Heller, 554 U.S. at 628-29, and McDonald v. City of Chicago, 561 U.S.
       ___, ___, 130 S. Ct. 3020, 3058 (2010). Under this analysis, the court assesses whether a
       firearms law regulates activity falling outside the scope of the second amendment right as it
       was understood at the time of the amendment’s adoption. Gowder v. City of Chicago, 923 F.
       Supp. 2d 1110, 1120 (N.D. Ill. 2012) (citing, in relevant part, Heller, 554 U.S. at 576, and
       applying “text, history, and tradition” approach in determination that Chicago gun ordinance
       was unconstitutional). In Moore, 702 F.3d at 940, the Seventh Circuit acknowledged that a
       state law restricting an individual’s second amendment right to bear arms may “prevail ***
       when *** guns are forbidden to a class of persons who present a higher than average risk of
       misusing a gun.” Section 24-1.6(a)(1), (a)(3)(A) is such a law; this statute seeks to prevent
       persons who fail to obtain a FOID card, which is the state’s method to prevent those who
       present a higher than average risk of misusing a gun, such as minors, felons, or the mentally ill,
       from legally carrying one in public places. Accordingly, under the “text, history, and tradition”
       approach, section 24-1.6(a)(1), (a)(3)(A) of the Code survives the defendant’s constitutional
       attack.
¶ 32       Because the restriction in section 24-1.6(a)(1), (a)(3)(C) is limited to those lacking a FOID
       card and is not a flat ban, we decline to extend the holding of Aguilar to this section of the
       AUUW statute. Moreover, under either strict scrutiny analysis or the more recently used “text,
       history, and tradition” approach, this section of the AUUW statute does not violate the right to
       bear arms guaranteed under the second amendment. We, therefore, find that section
       24-1.6(a)(1), (a)(3)(C) is not facially unconstitutional.
¶ 33       Based on the foregoing reasons, we affirm the judgment of the circuit court of Cook
       County.

¶ 34      Affirmed.




                                                   -9-